     Case 2:20-cr-00326-JFW Document 157 Filed 01/20/21 Page 1 of 1 Page ID #:1466



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No. 242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     MELISSA MILLS (Cal. Bar No. 248529)
 6   Assistant United States Attorneys
     Public Corruption & Civil Rights Section
 7        1500 United States Courthouse
          312 North Spring Street
 8        Los Angeles, California 90012
          Telephone: (213) 894-2091/0647/0627
 9        Facsimile: (213) 894-6436
          E-mail:     Mack.Jenkins@usdoj.gov
10                    Veronica.Dragalin@usdoj.gov
                      Melissa.Mills@usdoj.gov
11
     Attorneys for Plaintiff
12   UNITED STATES OF AMERICA

13                              UNITED STATES DISTRICT COURT
                           FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. 2:20-CR-326(A)-JFW
15
                Plaintiff,                    ORDER SEALING DOCUMENT
16
                      v.
17
     JOSE HUIZAR, et al.,
18
                Defendants.
19
     For good cause shown, IT IS HEREBY ORDERED THAT:
20
           The government’s ex parte application for sealed filing is GRANTED.
21
     The document sought to be filed under seal shall be filed under seal.
22
     The government may produce the underlying document as permitted or
23
     required by applicable law.
24

25   Date: January 20, 2021

26                                                  HONORABLE JOHN F. WALTER
                                                    UNITED STATES DISTRICT JUDGE
27   Presented by:

28    VERONICA DRAGALIN, Assistant United States Attorney
